— Proceeding pursuant to CPLR article 78 (brought on in this court [CPLR 506, subd (b), par 1]) to review a determination of respondent, which denied petitioner’s application to vacate the revocation of petitioner’s pistol license and to direct respondent to reinstate the license. When this matter was previously before us, we withheld determination and remitted the matter to respondent for an articulation of the reason or reasons for its continuation of a revocation order and denial of petitioner’s application to reinstate his license (69 AD2d 925). Respondent has since complied, and upon review of the record before us, we conclude that the determination should be con*1025firmed, and the petition dismissed. Determination confirmed, and petition dismissed, with costs. Mahoney, P. J., Sweeney, Kane and Staley, Jr., JJ., concur; Main, J., not taking part.